Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-4, 10 and 11 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to provide living tissue, a photon transparent target having a interlayer thereon and a tissue implantable integrated circuit on the opposite side of the interlayer from the target and providing a source of photon energy through the photon transparent layer such that it strikes the interlayer such that a portion of the interlayer becomes energized by absorption of said photon energy and wherein the energized portion of the interlayer causes transfer of the integrated circuit across a gap between the living tissue and the interlayer so as to embed the integrated circuit in the living tissue.

Pertinent Prior Art
The most pertinent prior art (US7875324) teaches the general setup of the current claims by providing a photon transport layer with an interlayer coated thereon and further comprising a biological material to be transferred. However, the prior art fails to teach wherein the receiving substrate is living tissue or wherein the material being transported is an integrated circuit.
Another prior art (cited as Arnold et al.) teaches that it is known to use laser direct writing methods to form integrated circuits and therefore in that way Arnold teaches at least transferring portions of integrated circuits as claimed.  However, Arnold does not teach the actual transfer of fully formed integrated circuits using laser direct writing not does he teach transferring them and embedding them into living tissue.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717